Citation Nr: 1531396	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tonsillar carcinoma, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal of a June 2011 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his tonsillar carcinoma is related to service and in particular claims that it is due to herbicide exposure.  The diseases presumptively associated with herbicide exposure include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) but cancers of the oral cavity (including lips and tongue) and the pharynx (including tonsils) have been determined by the Secretary not to be positively associated with herbicides exposure.  See 38 C.F.R. § 3.309(e); Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

In March 2011, the RO provided the Veteran with a VA examination; however, the examiner there failed to provide any opinion as to the etiology of the appellant's tonsillar carcinoma or otherwise address the Veteran's claim that it is related to service.  An addendum opinion should therefore be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in a September 2010 claim, the Veteran reported that he had been receiving treatment for throat cancer through the Bay Pines VA Healthcare System, to include treatment at the Port Charlotte Community Based Outpatient Clinic, from August 2010 to the present.  In a November 2010 statement, he also indicated that he had received treatment from 21st Century Oncology in Port Charlotte.  No attempt was made to obtain the records from 21st Century Oncology, and while the RO did obtain nine pages of VA treatment records, it appears that a significant number of those records remain outstanding.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he return a VA Form 21-4142 with signed and dated authorization and sufficient information in order to enable VA to obtain treatment records from 21st Century Oncology in Port Charlotte, Florida.

Once the Veteran provides a completed release form authorizing VA to obtain these records, then the AOJ should attempt to obtain such records with at least one follow-up request if no reply is received.

2. Obtain all treatment records relating to tonsillar carcinoma from August 2010 to the present from the Bay Pines VA Healthcare System, to include the Port Charlotte Community Based Outpatient Clinic.  If these records cannot be located, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter, forward the entire claims file to the examiner who prepared the March 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  Following a review of the claims file, and physical examination of the Veteran if deemed necessary by the VA examiner, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that tonsillar carcinoma is etiologically related to the Veteran's active duty service in any way, to include but not limited to herbicide exposure.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




